United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1250
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                 Patrick H. Watson,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                            Submitted: August 22, 2012
                             Filed: September 4, 2012
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Patrick Watson pleaded guilty to conspiring to distribute at least 28 grams of
a mixture containing cocaine base, and distributing cocaine base near a playground,
in violation of 21 U.S.C. §§ 841(a)(1), 846, 860(a). The district court1 sentenced him
to 180 months in prison, which was below the applicable Guidelines range. On
appeal, his counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
in which he seeks to withdraw and challenges the reasonableness of the sentence. Pro
se, Watson moves for new counsel and raises several challenges to the conspiracy
conviction and his sentence.

      As to the pro se arguments, we conclude the district court did not err by
accepting Watson’s guilty plea to the conspiracy count, or by finding that he faced
a mandatory minimum sentence under 21 U.S.C. § 841(b)(1)(B). See United States
v. Christenson, 653 F.3d 697, 699-700 (8th Cir. 2011) (reviewing for plain error a
claim of insufficient factual basis for guilty plea where issue was raised and
withdrawn in district court); United States v. Resinos, 631 F.3d 886, 888 n.1 (8th Cir.
2011) (en banc) (per curiam) (aggregation of drug amounts is permissible where
count of conviction includes conspiracy to violate § 841(a)(1)); cf. United States
Kincannon, 567 F.3d 893, 897-99 (7th Cir. 2009) (affirming conviction where
indictment alleged defendant conspired with “‘others known and unknown’” and
evidence showed conspiracy with another person even if it did not show conspiracy
with person named in indictment).

      As to counsel’s argument, we conclude the sentence was reasonable and was
supported by the 18 U.S.C. § 3553(a) factors. See United States v. Feemster, 572
F.3d 455, 461-62 (8th Cir. 2009) (en banc).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issue. Accordingly, we deny Watson’s motion, we
grant counsel leave to withdraw, and we affirm the judgment.
                       ______________________________

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                         -2-